Citation Nr: 0503815	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  04-10 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating for left knee 
instability, currently rated 30 percent disabling.

2.  Entitlement to a higher initial rating for left knee 
arthritis, currently rated 10 percent disabling.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel









INTRODUCTION

The veteran had honorable active service from March 1943 to 
January 1946.

This appeal arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that granted entitlement to service 
connection for left knee arthritis and assigned a 10 percent 
evaluation, and granted entitlement to service connection for 
left knee instability and assigned a 30 percent evaluation.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution. 

Because the veteran has appealed the initial rating assigned, 
the Board will consider whether a staged rating is warranted 
for any portion of the appeal period.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has 
recharacterized the issues to reflect the veteran's 
disagreement with the initial ratings.


FINDINGS OF FACT

1.  The instability on the left knee is productive of severe 
disability.  

2.  The arthritis of the left knee is manifested by pain, 
weakness fatigability, and lack of endurance with 92 degrees 
of flexion and full range of extension.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent 
for left knee instability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. 3.321(b)(1), Part 4, Diagnostic Code 
5257 (2004).

2.  The schedular criteria for an initial rating higher than 
10 percent for left knee arthritis are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. 3.321(b)(1),  Part 4, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA regulations specifically require VA to notify the 
claimant of any information and any medical or lay evidence, 
not previously provided to the Secretary, which is necessary 
to substantiate the claim.  As part of the notice, VA shall 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a similar conclusion in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Recent amendments to 38 U.S.C.A. 
§§ 5102 and 5103 clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  

A review of the record shows that with regard to the initial 
claim for service connection for the left knee disability the 
RO complied with the VCAA.  VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims.  The veteran was provided a copy of 
the above noted rating decision, a statement of the case 
(SOC), a supplemental SOC, and a June 2002 VCAA notice 
letter.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The June 2002 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio, supra.  

A December 2003 SOC does not list the November 2002 VA 
orthopedic examination report, which is the key evidence in 
this case; however, the discussion portion of the SOC 
mentions the findings of that examination.  Thus, the RO did 
consider that report and a remand for this procedural step 
will not be necessary.

The record discloses that VA has met its duty to assist in 
obtaining any relevant evidence available to substantiate the 
veteran's claims.  VA examination reports are associated with 
the claims files.  All private and VA outpatient treatment 
reports requested have been obtained.  There is no identified 
evidence that has not been accounted for and the veteran has 
been given the opportunity to submit written argument, to 
testify at a hearing, and to appoint a representative.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Concerning the claim for an increased rating the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that cases which arise from dissatisfaction 
with an initial rating, are "down- stream" elements of the 
claim for compensation, rather than new claims.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Accordingly, the 
RO properly (See VAOPGCPREC 8-2003) provided notice, issuing 
a supplemental statement of the case in July 2004. The SOC 
outlined the controlling law and regulations, as well as what 
the evidence showed, and explained the basis for the rating 
determination.

Factual Background

The veteran's service medical records are not available.   
The records from the Surgeon General's Office, Department of 
the Army reflect that an arthrotomy was performed and that a 
diagnosis of internal derangement of the left medial meniscus 
was given during active service in the Philippines.  

In June 2002, the veteran requested service connection for 
residuals of the knee injury.  He reported that he could 
hardly walk.

Received in August 2002, were private medical records, dated 
from 1994 to 2001 which note left knee osteoarthritis, an 
antalgic gait, and left hip osteoarthritis superimposed on 
Paget's disease (osteitis deformans, also called Paget's 
disease, is a bone disease resulting in weakened, deformed 
bones of increased mass, Dorland's Illustrated Medical 
Dictionary 1198-99 (28th ed. 1994)). 

A November 2002 VA orthopedic compensation examination report 
reflects that the physician reviewed the claims file and 
noted the private medical records.  The veteran reported 
progressive left knee pain and deformity with weakness, 
instability, and inability to ambulate more than household 
distances.  The veteran reported that his pain was 
continuous, but that he did not take medication nor did he 
use a cane or other assistance, except for holding on to 
furniture at home.  

The VA physician noted left knee stiffness, chronic swelling, 
fatigability, and lack of endurance.  Weight bearing caused 
pain and pain interfered with sleep, indicating non-weight 
bearing pain as well.  Marked bony overgrowth of the knee was 
noted.  There was a well-healed medial scar of the left knee.  
Standing revealed a severe varus (bent inward) deformity of 
the left knee.  

Left knee range of motion was from zero to 92 degrees.  
Walking produced a marked antalgic gait and revealed severe 
instability.  The veteran was able to walk only a few steps.  
The lateral compartment was unstable due to the lateral 
collateral ligament.  The medial collateral ligament and the 
anterior cruciate ligament appeared intact.  McMurray's test 
appeared to be positive.  X-rays showed degenerative changes 
and Paget's disease.  The assessments were severe 
degenerative change of the left knee with lateral collateral 
ligament instability; and, status post left knee 
meniscectomy.  The physician reiterated that the left knee 
was extremely disabling with significant instability and that 
walking distance was reduced to household only.  

In December 2002, the veteran underwent a VA general medical 
examination.  The report adds a finding of reduced left lower 
extremity strength.  

In April 2003, the RO granted service connection for left 
knee degenerative joint disease and assigned a 10 percent 
rating under Diagnostic Code 5010 effective from June 17, 
2002.  The RO also granted service connection for left knee 
lateral collateral ligament instability and assigned a 30 
percent rating under Diagnostic Code 5257 effective from June 
17, 2002.  

In December 2003, the RO received VA outpatient treatment 
reports that reflect occasional treatment for the left knee.  
Lateral bowing of the knee and Paget's disease are noted.  An 
October 2003 report notes that a walker was issued, which the 
veteran reportedly did not use.  

The VA Medical Center issued the veteran a straight cane to 
aid in walking, according to a December 2003 outpatient 
treatment report.

In a January 2004 rating decision, the RO granted special 
monthly compensation at the K-1 rate for loss of use of the 
foot effective from June 17, 2002.  

The veteran in January 2004, indicated that his VA physician 
had recently advised against any corrective surgery for the 
left knee.  The veteran reported that he used his cane and 
walker, but found the walker harder to lift.  He reported 
that the left knee was getting worse all the time and he 
feared that he would shortly be unable to walk at all.

In March 2004, the RO obtained a VA outpatient treatment 
report dated January 20, 2004; however, this does not contain 
any information relevant to the severity of the left knee 
disability.  

Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The United States Court of Appeals for Veterans Claims has 
held that VA must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

Instability of the Left Knee

Throughout the appeal period, left knee meniscectomy with 
left knee instability has been rated 30 percent disabling 
under Diagnostic Code 5257.  Diagnostic Code 5257 pertains to 
subluxation or lateral instability of a knee.  A 30 percent 
evaluation is warranted for recurrent subluxation or lateral 
instability of the knee when there is severe impairment.  30 
percent is the maximum rating offered under Diagnostic Code 
5257.  38 C.F.R. §§ 4.71, Plate II, 4.71a, Diagnostic 
Code 5257 (2004).  

The Board finds that the left knee is severely impaired by 
instability.  However, because the maximum rating available 
has been assigned for instability, there is no need for 
further analysis under Diagnostic Code 5257.  

Arthritis of the Left Knee

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2004).  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) when established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Ratings for limited motion of the knee are governed by 
Diagnostic Codes 5260, 5261.  Limitation of flexion of the 
leg at the knee (normal being to approximately 140 degrees) 
will be rated as follows: Flexion limited to 15 degrees is 
30 percent.  Flexion limited to 30 degrees is 20 percent.  
Flexion limited to 45 degrees is 10 percent.  Flexion greater 
than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate 
II, 4.71a, Diagnostic Code 5260 (2004).   

Limitation of extension of the leg (normal being to 
approximately 0 degrees, will be rated as follows: Extension 
limited to 45 degrees is 50 percent.  Extension limited to 30 
degrees is 40 percent.  Extension limited to 20 degrees is 30 
percent.  Extension limited to 15 degrees is 20 percent. 
Extension limited to 10 degrees is 10 percent. Extension 
limited to 5 degrees is no percent.  38 C.F.R. Part 4, 
Diagnostic Code 5261.

A precedent opinion of VA General Counsel, VAOPGCPREC 9-2004 
(9/17/04), held that separate ratings under diagnostic code 
5260 (limitation of flexion of the leg) and diagnostic code 
5261 (limitation of extension of the leg) may be assigned for 
a disability of the same knee.

The recent VA examination showed that the veteran had 92 
degrees of flexion and full range of extension of the left 
knee.  Said impairment in the range of motion of the left 
knee does not satisfy the criteria for a 20 percent rating 
under Diagnostic Codes 5260, 5261.  Also, in view of the 
normal extension of the left knee separate compensable 
ratings for impairment of flexion and extension are not 
warranted.

The Board has considered pain-related functional impairment 
as set forth in the DeLuca case.  During the recent VA 
examination the veteran reported constant pain and weakness 
and the examiner noted stiffness, chronic swelling, 
fatigability, and lack of endurance.  In order to warrant a 
20 percent rating there must be the equivalent of flexion to 
30 degrees or extension to 15 degrees.  In view of the 
current range of motion findings the Board concludes that the 
degree of functional impairment due to pain as contemplated 
in the Deluca case is included in the current 10 percent 
rating. After consideration all the evidence of record, the 
Board finds that the preponderance of it is against the 
claims for higher initial ratings for left knee instability 
and/or for left knee arthritis.  Because the preponderance of 
the evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  

With regard to the above determinations, the Board has also 
considered whether the case should be referred to the 
Director of the Compensation and Pension Service for extra-
schedular consideration.  An extra- schedular disability 
rating is warranted if the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2004).  In this regard, there is no evidence demonstrating 
that the instability and arthritis of the left knee cause 
marked interference with daily activities beyond that 
contemplated by the current schedular provisions, or that it 
necessitates frequent periods of hospitalizations so as to 
warrant an extraschedular evaluation. 38 C.F.R. § 
3.321(b)(1).  As previously indicated, the current 30 percent 
rating contemplates severe disability.


ORDER

Entitlement to an initial rating higher than 30 percent for 
left knee instability is denied.

Entitlement to an initial rating higher than 10 percent for 
left knee arthritis is denied.



	                        
____________________________________________
	ROBERT P.REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


